
	
		II
		110th CONGRESS
		1st Session
		S. 1197
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2007
			Mr. Kerry (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve the
		  deduction for depreciation.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Depreciation, Modernization, and
			 Simplification Act of 2007.
		2.Authority to modify
			 class lives
			(a)In
			 generalParagraph (1) of
			 section 168(i) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(1)Class
				life
						(A)In
				generalExcept as provided in this section, the term class
				life means the class life (if any) which would be applicable with
				respect to any property as of January 1, 1986, under subsection (m) of section
				167, as in effect on the day before the date of the enactment of the Revenue
				Reconciliation Act of 1990 (determined without regard to paragraph (4) thereof
				and as if the taxpayer had made an election under such subsection).
						(B)Secretarial
				authority
							(i)In
				generalExcept as provided in clause (ii), the Secretary, after
				consultation with Congress, may prescribe by regulation—
								(I)a new class life
				for any property, or
								(II)a class life for
				any property which does not have a class life within the meaning of
				subparagraph (A).
								(ii)ExceptionsClause
				(i) shall not apply to—
								(I)residential
				rental property or nonresidential real property, or
								(II)property for
				which a class life, classification, or recovery period is assigned under
				subsection (e)(3) (other than subparagraph (C)(v) thereof) or subparagraph (B),
				(C), or (D) of subsection (g)(3).
								(iii)StandardsAny
				class life prescribed or modified under clause (i) shall reasonably reflect the
				anticipated useful life and the anticipated decline in value over time of the
				property to the industry or other group, and shall take into account when the
				property is technologically or functionally obsolete for the original purpose
				under which it was acquired.
							(iv)ConsultationNot
				later than 60 days before the date on which the Secretary publishes any
				proposed regulation under clause (i), the Secretary shall submit to Congress
				the proposed regulation together with a report containing the information
				considered by the Secretary in modifying or prescribing any class life under
				the regulation.
							(v)MonitoringThe
				Secretary, through an office established in the Treasury, shall monitor and
				analyze actual experience with respect to depreciable assets to which this
				subparagraph applies.
							(C)Effect of
				modificationAny class life with respect to any property
				prescribed or modified under subparagraph (B) shall be used in classifying such
				property under subsection (e) and in applying subsection
				(g).
						.
			(b)Application of
			 Congressional Review ActFor purposes of applying chapter 8 of
			 title 5, United States Code, to any regulation prescribed under section
			 168(i)(1)(B) of the Internal Revenue Code of 1986, each class life prescribed
			 under such section shall be considered to be a separate rule.
			(c)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Elimination of
			 mid-quarter convention
			(a)In
			 generalSubsection (d) of section 168 of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3), and
				(2)in paragraph (3),
			 as redesignated by paragraph (1), by striking subparagraph (C).
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			4.Mass asset
			 accounting
			(a)In
			 generalSection 168 of the Internal Revenue Code of 1986, as
			 amended by the Tax Relief and Health Care Act of 2006, is amended by adding at
			 the end the following new subsection:
				
					(m)Mass asset
				accounting
						(1)Election
							(A)In
				generalIn lieu of the deduction otherwise allowed under this
				section with respect to an item of qualified property, the taxpayer may elect
				to add the adjusted basis of such property to the mass asset account of the
				taxpayer to which such qualified property is assigned and to determine the
				deduction under this section using the applicable depreciation method with
				respect to such mass asset account.
							(B)Election to
				apply to all assets of the taxpayer with same recovery periodAn
				election made under subparagraph (A) shall be made in such manner as the
				Secretary may by regulations prescribe and shall apply to all qualified
				property of the taxpayer which has the same applicable recovery period for such
				taxable year and all subsequent taxable years.
							(C)Election
				irrevocableAny election made under this paragraph shall be
				irrevocable except with the consent of the Secretary. The Secretary shall
				prescribe rules for the proper accounting of assets in a mass asset account in
				the case of any such revocation.
							(2)Special
				rules
							(A)Modification of
				depreciation methodIn applying the applicable depreciation
				method to any mass asset account, subsection (b) shall be applied without
				regard to paragraph (1)(B) thereof.
							(B)Adjustment to
				reflect half-year conventionIn applying the deduction allowable
				under subsection (a) to any mass asset account, the amount of the deduction
				under subsection (a) shall be—
								(i)100 percent of
				the deduction otherwise allowed under this section in the case of qualified
				property placed in service before the beginning of the taxable year, and
								(ii)50 percent of
				the deduction otherwise allowed under this section with respect to qualified
				property placed in service during the taxable year.
								(C)Sale of
				qualified property
								(i)In
				generalIn the case of the sale of any property the adjusted
				basis of which has been added to a mass asset account, the balance of the mass
				asset account to which such property was assigned shall be reduced (but not
				below zero) by the amount of the proceeds from such sale.
								(ii)Recognition of
				gainIf the proceeds from the sale of any property the adjusted
				basis of which has been added to a mass asset account exceed the balance of
				such mass asset account, then the excess shall be treated as ordinary
				income.
								(3)Qualified
				property
							(A)In
				generalFor purposes of this subsection, the term qualified
				property means any tangible property—
								(i)to which an
				applicable depreciation method under paragraph (1) or (2) of subsection (b)
				applies, and
								(ii)the cost of
				which is not more than $10,000.
								(B)Inflation
				adjustment
								(i)In
				generalIn the case of any taxable year beginning after 2007, the
				$10,000 amount under subparagraph (A)(ii) shall be increased by an amount equal
				to—
									(I)such dollar
				amount, multiplied by
									(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2006 for calendar year 1992 in
				subparagraph (B) thereof.
									(ii)RoundingIf
				any amount as adjusted under the clause (i) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of $1,000.
								(4)Mass asset
				accountThe term mass asset account means an account
				of the taxpayer which reflects the adjusted basis of all qualified property to
				which the same applicable depreciation method and applicable recovery period
				applies.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			5.Permanent
			 extension of expensing for small businesses
			(a)Dollar
			 limitationParagraph (1) of section 179(b) of the Internal
			 Revenue Code of 1986 is amended by striking $25,000 ($100,000 in the
			 case of taxable years beginning after 2002 and before 2010) and
			 inserting $100,000.
			(b)Reduction in
			 limitationParagraph (2) of section 179(b) of such Code is
			 amended by striking $200,000 ($400,000 in the case of taxable years
			 beginning after 2002 and before 2010) and inserting
			 $400,000.
			(c)Inflation
			 adjustmentsSubparagraph (A) of section 179(b)(5) of such Code is
			 amended by striking and before 2008.
			(d)ElectionParagraph
			 (2) of section 179(c) of such Code is amended by striking and before
			 2010.
			(e)Computer
			 softwareClause (ii) of section 179(d)(1)(A) is amended by
			 striking and before 2010.
			
